Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 02/12/2021. Claims 1-2, 4 and 6-13 have been amended. Claims 3 and 5 have been canceled. Claims 16-22 are newly added. Thus, claims 1-2, 4 and 6-22 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-2, 4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 11 and 16 including:
“wherein the controller is configured to generate digital data as the second digital data, having a part cyclically different from the first digital data, the controller is configured to generate the first digital data and the second digital data, having sequential bit strings as the digital data in which mutually coincident bits and inverted bits are alternately arranged repeatedly for every other bit” recites in claim 1, 
“wherein: the controller is configure to divide each of a pair of sequential bit strings including an information signal into unit bit groups each with a fixed number of bits; and the controller is configured to output a pair of different signals derived from diffusing the respective unit bit groups with partially different pair of codes to the 
“wherein the controller is further configured to generate digital data as the second digital data, having a part cyclically different from the first digital data, wherein the plurality of second bits are partially inverted by inverting the corresponding first bits, wherein a total number of the second bits is equal to a total number of the first bits” recites in claim 16.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/23/2021